Citation Nr: 9912790	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-39 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. Witt


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel
INTRODUCTION

The veteran was born in October 1951, and had active military 
service from February 1969 to September 20, 1971.  He was in 
the Republic of South Vietnam from August 20, 1970 to 
September 19, 1971, and his awards and decorations include 
the Vietnam service medal, Vietnam Campaign Medal, and Bronze 
Star Medal.  His military occupation was truck driver.  His 
civilian education was shown as 12 years.  (DD 214)

The case was previously before the Board and remanded for 
additional development in June 1996.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran served in Vietnam; he has no awards or 
decorations specific to combat.  

2.  The veteran did not engage in combat with the enemy; his 
accounts of combat and heroism are not supported by and are 
refuted by credible evidence and he has failed to provide 
additional substantive information to corroborate reported 
stressors; the appellant is not credible as to his 
representations in pursuit of his claim for service 
connection for PTSD.

3.  There are no credible medical evaluations that have 
diagnosed PTSD based upon actual, verified or credible 
experience during active duty; there is no competent medical 
evidence that the veteran has PTSD, related to his active 
military service.

4.  The veteran failed to appear for scheduled examinations, 
with no good cause shown.

5.  The veteran is 48 years old; he has less than a high 
school education and occupational experience as a truck 
driver, laborer, and handyman; he reported that he has not 
worked full time at any gainful employment before or since 
service.

6.  The veteran has no significant physical medical problems; 
the presence of a psychiatric disorder has been reported, but 
is not confirmed.

7.  The veteran does not have permanent disability of 
sufficient severity to preclude all types of substantially 
gainful employment consistent with his age, education, and 
occupational experience.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(a)(d). 3.304(d)(f) (1998).

2.  The veteran is less than 100 percent disabled and is not 
unemployable by reason of permanent ratable disability.  
38 U.S.C.A. §§ 1502, 1521, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.3, 3.159, 3.301, 3.314, 3.321, 3.326, 3.340, 
3.342, 3.655, 4.15, 4.16, 4.17, 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the interlocking nature of the pension and service 
connection issues, and evidence that often contains material 
germane to both issues, the Board will present the evidence, 
in one body, for ease of review.  Pertinent elements of 
evidence will then be discussed with review and analysis of 
each issue.



Factual Background

It was noted on the veteran's examination for enlistment, in 
January 1969, that he finished the 8th grade in school, and 
quit.  He noted that the only job he held prior to service 
was "student."

The veteran's Enlisted Qualification Record, DA Form 20, show 
that he was in Vietnam from August 22, 1970 to September 17, 
1971.  There was a 27 day extension for ETS (expiration of 
term of service).  Effective September 1, 1970 he was a Hvy 
Veh Mech (heavy vehicle mechanic) 64B20, with the 60th Ord. 
Co. (Ordance Company) (ammo) (DS GS), and effective September 
6th, 1970, he was a Hvy Veh Mech, 64B20, with the 71st Ord Co 
(ammo) DS GS), until September 14, 1971.  His awards and 
decorations included the BSM (Bronze Star Medal).  He was in 
an unnamed campaign in December 1970, and was reduced from E-
4 to E-3 in May 1971 by reason of an Article 15.

VA records show that the veteran applied for educational 
benefits on several occasions in the 1970's, with no evidence 
that he completed any courses.

VA Form 10-7131, dated in November 1975 shows that the 
veteran was hospitalized at a VA facility in Portland, 
Oregon, with facial swelling.

The veteran's application for service connection for PTSD, 
dated in February 1990, was received in May 1992.  He 
reported no treatment for PTSD during or after service.  He 
also indicated that he had a high school education, last 
worked in December 1989, had occupational experience as a 
handyman and laborer, and was without any income.

The veteran, in a certified statement, dated in February 
1990, and received by the RO in May 1992, noted the he was 
treated in a VA hospital in February 1991, had dreams at 
night that kept him from sleeping, and he drank so that he 
could sleep.  He reported distrust and paranoia.  

The RO, in a letter to the veteran in July 1992, requested 
that he furnish specific information concerning his military 
experiences, and actual traumatic events.

The veteran, in a statement dated in July 1992, reported 
treatment one time since service, at a VA facility.  

Received in August 1992 was a VA intake form dated in 
February 1990.  The veteran reported being a truck driver in 
Vietnam, at Long Binh ammo dump, from August 1, 1970 to 
October 19, 1971.  He had no wounds or injuries in service.  
He listed his problems as inability to handle life, feeling 
rejected, unexplained guilt, tired, restless, insecure, and 
depressed.  

The veteran reported that he could not remember the unit he 
was with in Vietnam, but he drove an ammo truck, the ammo 
dump at Long Binh blew up and he "got some medals for saving 
peoples lives."  Reference was made to Silver Star, and 
Bronze medal.  It was noted that he described survivors 
guilt, isolation behavior, emotional numbing, and "I don't 
like being around people."  He lived alone on 5 acres out 
side of Kingman, Arizona, and did odd jobs around the 
community for years, with no steady job.  He liked the 
outdoors, preferred not to see people, and had hitch hiked 
all over the world.  He quit high school in the 9th grade to 
join the Army at age 17.  He experimented with drugs and 
alcohol in high school.  

In service he reported that he "saw and handled KIA and 
wounded," rode convoys, drove ammunition trucks, and 
extended his tour by 7 months for ETS.  He reported seeing 
combat during convoys, and saw in-coming rocket and mortar 
fire.  His 2 good friends in Vietnam, W.P., and M. McM. both 
made it back.  Since service he had no legal problems, some 
substance abuse but no dependence /addiction, and was 
married/divorced 3 times.  He was discharged in Washington 
State, did not go home to Oregon, had many jobs and 
residences, and was isolated and without social contacts.  
The Axis I diagnosis was PTSD.  He wanted information on 
PTSD, and wanted to file a claim.  He declined treatment at 
that time.  

Received in August 1992 was a statement in support of the 
veteran's claim, signed by the veteran, and dated in late 
July 1992.  It was noted that the veteran "can't remember 
dates, battles, places, or particulars as needed for this 
claim.  All he repeats is his dreams."  An attached letter 
was submitted.  In that letter the veteran verbalized his 
emotional problems since Vietnam, noted that his job was 
"jeep driver and hired killer," and mentioned Camaron Bay 
(Can Ranh Bay). 

The veteran's chief complaint, when examined by the VA in 
October 1992, was nightmares.  He reported that he was a 
tunnel rat, "[t]he people I killed won't die," and he sees 
them in his dreams.  He claimed that he was exposed to booby 
traps and so experienced a great deal of fear, and he felt 
guilty about "all of it."  He stated that "[t]hey didn't 
deserve to die, " meaning the people that he personally 
killed.  He experienced nightmares about 2 times a week, has 
had flashbacks during the day, and felt that people could 
look into his eyes and tell he had killed people.  He wore 
sunglasses, had no friends and was very sensitive to loud 
noises.  He reported earning the Bronze Star, Purple Heart, 
and Combat Infantry Badge.  It was reported that he dropped 
out of school in the 9th grade, later achieved his GED, and 
had worked in the oil fields sometime ago.  The diagnostic 
impression was post-traumatic stress disorder, chronic, 
severe.

General medical examination in October 1992, noted that the 
veteran was asymptomatic, and felt healthy.  On examination, 
he was well appearing, well developed, well nourished, alert, 
cooperative, and in no acute distress.  There were no 
pertinent clinical findings, and the impression was 
physically healthy, and history of PTSD.  

A January 1993 rating action denied service connection for 
PTSD, and assigned a 50 percent evaluation for nonservice-
connected "post traumatic stress disorder."

The veteran in hearing testimony in May 1993, reported that 
at Long Binh he was assigned to an ammunition Battalion, and 
that his duty was jeep driver for the Company Commander.  He 
stated that he participated in a convoy each day for the 
entire time he was over there, Transcript (T.) p. 3.  He 
averred that he could not give any dates or situations that 
were worse than another.  He acknowledged being fired upon 
and receiving the Bronze star, but did not know if he 
received the Combat Infantry Badge (CIB).  His representative 
asserted that for the CIB or Combat Medic Badge, you had to 
be in the proper military occupational specialty, and if in a 
different MOS (military occupational specialty), even if 
there was participation in combat against the enemy, there 
was no Army equivalent of the Navy and Marine Corps Combat 
Action Ribbon, T. p. 4.  

The veteran reported that he was awarded the Bronze Star for 
saving some people at an L-pad that was burning.  He dragged 
some of them out of the fire, and this occurred about the 6th 
month of his tour.  It happened within the perimeter at Long 
Binh.  There were some that he didn't save, and his friend 
PFC (private first class) W. P. was there, T. pp. 5 and 6.  
He thought W. P., who was in his unit, was wounded but was 
not sure.  He could not remember any other particular event, 
and acknowledged that the Bronze Star was awarded for his 
performance in getting people out of a burn area, T. pp. 7 
and 8.  He had no other life threatening events in service.  

In June 1993, the RO submitted to ESG (Environmental Support 
Group) information provided by the veteran in regard to his 
stressors in Vietnam.  

Received in June 1993 was a copy of the September 4, 1970 
award of the Bronze Star Medal, for meritorious achievement 
in connection with military operations against a hostile 
force, for the veteran and 11 others in the 54th and 71st 
Ordinance Companies.  

ESG, in a letter dated in May 1994, noted that a search of 
Daily Journal's (DJ's) submitted by the 3rd Ordnance 
Battalion, the higher headquarters for the 71st Ord. Co., did 
not verify enemy attacks against Long Binh or the Long Binh 
Ammunition Supply Depot (ASD) during the reported period.  
ESG was unable to document enemy attacks against Long Binh or 
the LONG Binh ASD during the veteran's Vietnam tour.  
Available Army casualty data did not list a PFC W. P. as 
wounded or killed in action.

Following the remand in June 1996, the RO had address 
problems for the veteran in 1996 and 1997, with the veteran 
providing a new address in October 1997, and indicating that 
he had not received any documents prior to October 1997.  The 
Address was a specific Post Office Box in Camp Verde, 
Arizona, 86322.  In November 1997, he requested that the 
November 1996 examination be rescheduled, and noted that he 
had no additional information to provide.  An examination was 
rescheduled for the veteran in March 1998, and the address 
for the veteran was as provided in October 1997.  In file are 
documents showing psychiatric examinations in March, April 
and July 1998, and the veteran was a "no show" for each 
scheduled examination.  A specific numerical address on W. 
Walton Lane, in Glendale, Arizona was shown, with a phone 
number that when tried was "disconnected."  There is no 
record that the letters notifying the veteran of the 
scheduled examinations in 1998 were returned.

A supplemental statement of the case (SSOC) was sent to the 
veteran's address of record in November 1998.  He was 
informed of his failure to report for scheduled examinations, 
and the denial of his claims.

The veteran's representative, in a statement in March 1999, 
acknowledged the RO's attempts to contact the veteran in 
regard to scheduled examinations.


PTSD

The veteran served in Vietnam for over 12 months, he has 
alleged stressors while in Vietnam, and a VA physician 
diagnosed PTSD.  On the basis of the current case law, which 
requires that this evidence be presumed to be true for the 
limited purpose of establishing a well grounded claim, his 
claim for service connection for PTSD must be presumed to be 
plausible, and thus well grounded.   King v. Brown, 5 Vet. 
App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a).

Basically, the applicable law and regulations provide that 
service connection can be established if a particular disease 
or injury, resulting in disability, is incurred coincident 
with service, if a disability is found to be proximately due 
to or the result of a service-connected disease or injury, or 
if a chronic disease, as specified in 38 U.S.C.A. § 1101, is 
manifested to a compensable degree within one year 
thereafter.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration of the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

(a) When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without 
good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death 
of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination 
include periods of hospital observation when required 
by VA.

(b)	Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a)(b) (1998).





Analysis

A determination of service connection for PTSD requires 
medical evidence establishing a clear diagnosis thereof, 
credible supporting evidence that the claimed service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the requisite combat 
citations will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in service 
stressors.  38 C.F.R. § 3.304(f) (1998).  If he was not 
engaged in combat, or if he was but the claimed stressor(s) 
are not related to combat, his lay testimony of in service 
stressors is insufficient, standing alone, to establish 
service connection, it must be corroborated by credible 
supporting evidence.  While service records are not the only 
means of corroborating the existence of the stressors, those 
service records which are available must support, i.e. must 
not contradict, his lay testimony concerning his non-combat 
related stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  
In this case the veteran has alleged that he engaged in 
combat.  He reports that he saw combat during convoys, and 
was a "tunnel rat."  There is no award or decoration nor 
any other indicator in the record that would constitute prima 
facie confirmation that the veteran personally "engaged in 
combat with the enemy."  There is no service department 
documentation that the veteran engaged in combat with the 
enemy.  His awards and decorations only show that he served 
in Vietnam, and while the areas of combat in Vietnam were 
quite fluid, not everyone that served in Vietnam engaged in 
combat with the enemy.

The starting point for any determination with regard to PTSD 
is one or more "stressors."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The existence of a an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The claimant has alleged various events that occurred in 
service as his "stressor or stressors," and apparently 2 
medical provider accepted the veteran's report of 
"stressors" to support the diagnosis of PTSD.  The VA 
intake form in February 1990, contained diagnoses of PTSD for 
the veteran, noting that the veteran reported getting medals 
for saving lives, saw and handled killed and wounded, was 
exposed to enemy fire, and drove ammunition trucks.  When 
examined by the VA in October 1992 he reported being a tunnel 
rat, and earning the Purple Heart, Bronze Star and Combat 
Infantry Badge.  As a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  This means that other "credible supporting 
evidence from any source" must be provided that the event 
alleged as the stressor in service occurred.  Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).  His DA Form 20, and DD 214 do 
not show the Purple Heart or Combat Infantry Badge (CIB), and 
his Bronze Star Medal was for meritorious duty, not for 
valor, and does not connote combat.  Documentation from ESG 
does not corroborate his allegations of exposure to combat.  
The Board finds that the claimant did not "engage in combat 
with the enemy," and thus the provisions of 38 U.S.C.A. 
§ 1154(b) are not available to him.  

The Board finds that on the facts of this particular case, 
there is a determinative question presented that must be 
addressed even prior to further examination of whether there 
is "credible supporting evidence from any source" to 
establish the existence of an event alleged as a "stressor" 
in service, whether it be combat or noncombat.  That question 
is one of fundamental credibility.  O'Hare v Derwinski, 1 
Vet. App. 365 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

When the veteran reported receiving medals for saving people 
in February 1990, he did not provide specific information 
such as time, date, location, or details of the rescue.  He 
was asked to provide specific details concerning traumatic 
events in Vietnam, and his first response, in August 1992, 
was that he could not remember dates, battles, places or 
particulars.  Whereas in 1990 he reported driving ammo 
trucks, in an attached letter he reported being a jeep 
driver.  When examined by the VA in October 1992 he reported 
being a tunnel rat, personally killing people, being exposed 
to booby traps, and experiencing nightmare 2 times a week and 
flashbacks during the day.  Again he did not provide any 
details of the events that caused the reported flashbacks and 
nightmares.  He reported earning the Purple Heart, and CIB, 
but did not provide the date, place, or unit of assignment 
for these awards.  In hearing testimony in May 1993, he 
reported being a jeep driver, driving in a convoy each day he 
was in Vietnam, and receiving the Bronze star for saving 
people from a fire at Long Binh.  Once again he did not 
provide any pertinent details.

Based on information provided by the veteran, ESG reported 
that Army Casualty data did not list PFC W. P., and that 
records did not verify enemy attacks against Long Binh or the 
Ammunition Depot at Long Binh during the time period in 
question.  

The veteran's assertions concerning combat exposure, and a 
medal for valor for rescuing people from a fire are flatly 
refuted by the evidence of record, and in the face of this 
evidence, the Board must conclude that his reports being a 
tunnel rat, and seeing killed and wounded are false 
statements presented in pursuit of a claim for compensation 
benefits.  Considering the dearth of specific information in 
regard to the flashbacks and nightmares, it is not 
unreasonable to assume that such events are also tainted by 
the veteran's lack of credibility.  

The Board must further note that the problem in this case now 
is not just the corroboration of some event claimed as a 
"stressor" by the service department or some credible 
source, or of obtaining a clear diagnosis of PTSD from some 
medical provider.  It is rather the basic problem that the 
appellant is not credible as to his representations in 
pursuit of this claim.  Thus, there is no basis for an 
adjudicator or the Board to accept as credible his self 
serving allegations as to his subjective reaction to any 
event claimed as a stressor or his alleged subjective 
symptoms stemming from such an event.  Thus, documentation of 
an alleged "stressor" or a clear medical diagnosis of PTSD 
could not change the picture because, as shown above, even 
when the existence of some event is established, his evidence 
could not be deemed satisfactory or credible because the 
record is already clear that his evidentiary assertions are 
not trustworthy in this claim.  If his evidentiary assertions 
are not trustworthy, no medical provider could render an 
opinion as to a medical diagnosis that would be entitled to 
probative weight if it relied in any fashion upon the 
credibility of the appellant's self reporting of symptoms.  
It is extremely difficult, if not impossible, to conceive as 
to how an examiner could arrive at a diagnosis of PTSD 
without relying in any fashion upon the evidentiary 
assertions of the claimant.  A medical provider is not 
competent to restore the claimant's credibility.  

The overwhelming weight of the probative and credible 
evidence is against the claim.  Thus the benefit of doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1997).

Finally, the claimant is advised that the first and 
fundamental basis for this determination is his lack of 
credibility.  Thus, if he should chose to exercise his right 
to apply to reopen his claim for service connection for PTSD 
based upon new and material evidence, his first task would be 
to restore his credibility.  Merely providing evidence as to 
an alleged stressor or a medical report showing a clear 
diagnosis of PTSD would not suffice to restore credibility.  
The task of restoring credibility after it has been lost is 
far easier to describe than to achieve, but it is for future 
adjudicators or Board members to determine if he has met this 
challenge.  

Duty to Assist

The veteran's representative, in a written presentation dated 
in March 1999, reported that a veteran was not required nor 
expected to be able to document all of the claimed stressors, 
only that they were consistent with his term of duty.  It was 
noted that ESG had substantiated the veteran's claim, as the 
veteran's base was subject of artillery , rocket and mortar 
attack.  It was noted that the rating criteria for PTSD had 
changed in November 1997, and Karnas v. Derwinski, 1 Vet. 
App. 308 (1990) was cited.  

The veteran's personnel records show that he was a vehicle 
mechanic, and he reports driving trucks and a jeep.  He was 
not a tunnel rat, did not engage in combat, did not earn the 
CIB or Purple Heart, and the Bronze Star Medal was for 
meritorious duty and not for saving people from a fire..  The 
ESG did not verify enemy attacks at Long Binh during the time 
the veteran was stationed there, and the rating criteria 
change for PTSD does not affect an application for grant of 
service connection for that disorder.  The veteran did not 
provide specific information concerning his stressors, 
nightmares or flashbacks, as requested, and he failed to 
report for 3 consecutive scheduled examinations.  No good 
reason has been provided to explain his failure to cooperate.  
Where the claimant fails to cooperate in the development of 
the record where his cooperation is required, the Board finds 
that VA has no further obligation under the duty to assist to 
plead again with the claimant to do that which he failed to 
due when first asked.  See Evans v. West, No. 96-1574 (U.S. 
Vet. App. Nov. 16, 1998)12 Vet. App. 22 (1998).  The veteran 
did not respond and the Board has proceeded on the basis of 
the evidence of record as there is no indication that there 
are additional records which can be obtained without the 
veterans cooperation.  The duty to assist is not a one-way 
street.  The veteran cannot passively wait when he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).


Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.3, 3.314, 3.340(b), 3.342, 4.15.

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The veteran may establish that he has a lifetime impairment 
which is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation under 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities (rating schedule).  The "average 
person" standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. §§ 3.340(a), 4.15.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment. 38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  
38 C.F.R. § 4.16(a).  However, even if a veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the veteran is 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.16(b), 4.17(b), 4.18.


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Not all evidence needed to 
properly evaluate the claim has been obtained because of the 
veteran's failure to report for scheduled examinations.  In 
view of the veteran's failure to cooperate with VA in the 
development of evidence to support his claim, without showing 
good cause, no further assistance to the veteran is required 
on the part of VA in order to comply with its duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

For VA pension purposes, unemployment and unemployability are 
not synonymous.  The veteran is 48 years old, and there is 
conflicting evidence as to whether he completed high school.  
He has occupational experience driving, and as a handyman.  
At one point the veteran reported working in the oil fields, 
but this is a single mentioned episode, and it is not clear 
how long or in what capacity he worked.  Prior to service he 
showed no employment, and his employment since service, 
according to the veteran has not been steady.  The record 
shows no disabling physical disorders, and the diagnosed 
psychiatric disorder was based on statements shown to be 
false.  

VA regulations provide for the scheduling of VA examination 
to assess the veterans' disabilities and that "[i]ndividuals 
for whom an examination has been scheduled are required to 
report for the examination."  38 C.F.R. § 3.326(a).  The 
Board notes that the record shows that the veteran was 
scheduled for VA examinations to assess his one rated 
disability.  However, although examinations were scheduled, 
the veteran failed to report for the scheduled examinations 
on 3 occasions or to provide any explanation for his failure 
to report.  The RO provided the veteran with a supplemental 
statement of the case notifying him that he failed to appear 
for said examinations.

Pursuant to 38 C.F.R. § 3.655, when entitlement to a pension 
benefits cannot be confirmed without VA examination, and a 
claimant fails to report for a scheduled examination without 
good cause, the claim shall be denied.  38 C.F.R. § 3.655.

The Board finds that current medical reports are insufficient 
to show disability of sufficient severity to preclude gainful 
employment.  Considering the veteran's age, occupational 
experience, the nature and extent of his disabilities, as 
currently demonstrated, and other related factors, the Board 
does not find that he is unemployable for VA pension purposes 
based on the current evidence of record.

Even if the Board were to assume that the veteran has a 
psychiatric disorder, and assuming that a 50 percent 
evaluation would be valid, the psychiatric disorder would be 
his only rated disability and as it is less than 60 percent 
he would not meet the percentage standards of 38 C.F.R. § 
4.16(a).  Note that the veteran did not appear for scheduled 
psychiatric examinations that could have determined the 
presence of a psychiatric disorder other that than the 
tainted PTSD, and any such disability could then have been 
evaluated.  In regard to consideration of a permanent and 
total disability rating on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(2) and 4.17(b), note that the veteran 
has never established a work history for evaluating any 
current disability, and he has not been hospitalized or under 
ongoing medical care for any disability.  

In regard to the pension claim, the veteran's representative 
in March 1999, reported that veteran contended that the 
symptomatology associated with the PTSD warranted a higher 
evaluation, and that additional examination was requested.  
As pointed out above, the veteran was provided with 3 
separate opportunities for psychiatric examination and 
evaluation but failed to appear.  See Evans.  It was also 
argued that the Court erred in holding the veteran to Ledford 
v. West, 136 F.3rd 776 (1998).  The Board notes that Ledford 
is not for application to the present appeal.  It was also 
maintained that the veteran had submitted a well-grounded 
claim, that the RO had failed to follow the procedures in 
M21-1 Part VI, § 2.1 in assisting the veteran, that remand 
for under development under 38 C.F.R. § 19.9 was necessary, 
and that the Board could not rely upon Meyer v. Brown, 9 Vet. 
App. 425, 434 (1996).  Meyer is moot, and as noted above, the 
duty to assist is not a one-way street, and the veteran was 
offered opportunity to provide additional evidence and appear 
for examinations and he chose not to do so.  The RO made a 
concerted effort to enlist the veteran's help in the 
development of this claim, and any development failure is due 
to the veteran, not the RO.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.

The veteran is not entitled to a permanent and total 
disability rating for pension purposes, and this claim is 
denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

